On the 16th day of September, 1911, the Assistant Attorney General filed the following motion to dismiss the appeal in this case:
"Comes now Charles West, Attorney General, and appearing specially and for the purpose of this motion alone, moves to dismiss the appeal in the above entitled case for the following reasons: Because the record in this case shows that this is an attempted appeal from a judgment of conviction rendered in the county court of Caddo county on the 30th day of April, 1910, for a misdemeanor, at which time the court granted 50 days to make and serve the case-made on the county attorney and 90 days to file petition in error and case-made in this court, and that thereafter, to wit, on June 2, 1910, the trial court granted the defendant 40 days from said June 20, 1910, to make and serve his case-made, and 60 days from June 18, 1910, to file his petition in error and case-made in this court. That thereafter, to wit, on July 11, 1910, the trial court made another order granting the defendant 10 days from that date, July 11, 1910 to make and serve case-made, and 37 days from such date to file petition in error and case-made in this court. That the time originally allowed, to wit, 90 days from April 30, 1910, to file petition in error and case-made, expired on and with the 29th day of July, 1910. That the time granted on the 2nd day of June, 1910, to wit, 60 days from June 18, 1910, to file petition in error and case-made in this court, expired on and with the 17th day of August, 1910; that the time granted on July 11, 1910, to wit, 37 days from that date, within which to file petition in error and case-made in the Criminal Court of Appeals, expired on and with the 17th day of August, 1910. That said petition in error and case-made were not filed in this court until the 22nd day of August, 1910, and after the time originally allowed by said trial court within which to file the same had expired, and after the time allowed in any subsequent order of the court within which to file the same in this court had expired. Wherefore, the Attorney General says that this court is without jurisdiction in this case, except to dismiss the appeal, and respectfully moves the court to make such order."
On the 31st day of October, 1911, counsel for appellant filed the following motion to dismiss this appeal: "Comes now the plaintiff in error in the above entitled cause and dismisses the appeal in the above entitled cause, and asks that mandate issue at once." Both of said motions are sustained and the appeal is dismissed, with directions to the county court of Caddo county to proceed with the execution of the judgment; and it is ordered that the mandate of this court issue without delay. *Page 658